The judgment of the court was pronounced by
Edstis, O. J.
J. B. Lajleur, a negro man, recovered in the Circuit Court of the United States for this district, a judgment against the plaintiff for his freedom, and for $860 as damages for the value of his services. The plaintiff had purchased Lajleurfrom Davis, the d efendant, and, on an execution issued against her, the marshal sold her rights of warranty against Davis, as her vendor. Davis purchased these rights for $680, which he paid. The action, as we understand it, has for its object to set aside this sale, and reintegrate the plaintiff in her ox'iginal rights of warranty, against Davis. It is based on allegations of the nonobservance of certain formalities, required by law in the sale under execution ; these are that, the object sold was not appraised, and that the advertisements were not made during the full time required by law.
It appears that Lajleur's attorney received the money made under the execution, which exceeded the amount paid by Davis for his purchase, and that the plaintiff purchased the rights of Lajleur to this fund, for which judgment was rendered in favor of the plaintiff in this court, in May last. Vide case of Clothilde Bornet v. J. O. David,* It is conceded that the money has been received on this judgment. It is difficult to imagine any possible consequence which can be given to the judgment and receipt of the money, except the ratification and voluntary execution of the sale of her rights of warranty to Davis under the execution. The plaintiff has received the proceeds of Davis' purchase, and good faith requires that she should not be permitted to avail herself of matters of form, arising in proceedings in relation to which she now stands before us as both plaintiff and defendant.
The judgment of the court below is, therefore, reversed; and judgment is rendered for the defendants, with costs in both courts.

 This case, presenting only a question of fact, is not reported.